 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STEVEN WAYNE BONILLA,                               No. 2:18-cv-2972-JAM-EFB P
11                        Plaintiff,
12               v.                                       ORDER
13    MARIANNE MATHERLY, et al.,
14                        Defendants.
15

16           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. He has filed an application to proceed in forma pauperis pursuant to 28 U.S.C.

18   § 1915 (ECF No. 8).1

19           The federal venue statute provides that a civil action “may be brought in (1) a judicial

20   district in which any defendant resides, if all defendants are residents of the State in which the

21   district is located, (2) a judicial district in which a substantial part of the events or omissions

22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

24   this action, any judicial district in which any defendant is subject to the court’s personal

25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26
             1
27            Accordingly, the court vacates its January 29, 2019 findings and recommendations to
     dismiss this action for plaintiff’s failure to pay the filing fee or seek leave to proceed in forma
28   pauperis (ECF No. 7).
                                                          1
 1          In this case, the defendants – identified as employees of this court – are located in this
 2   district. However, it is evident from the complaint and its attachments that plaintiff is attempting
 3   to challenge the judgment of conviction imposed upon him by the Alameda County Superior
 4   Court, which lies in the Northern District of California. Therefore, the court finds that the
 5   convenience of the parties and witnesses and the interests of justice are better served by
 6   transferring this action to the United States District Court for the Northern District of California.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The January 29, 2019 findings and recommendations (ECF No. 7) are withdrawn; and
 9          2. This matter is transferred to the United States District Court for the Northern District
10              of California. See 28 U.S.C. § 1404(a).
11   Dated: February 26, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
